Order denying the relators’ [petitioners’] motion for a peremptory or an alternative order of mandamus, whereby they sought to require the defendant department of health to rescind its action denying approval of their application to increase the number of cows kept by them from sixty-six to ninety, and further, to issue a permit allowing the relators to keep ninety cows at their dairies and stables, unanimously affirmed, with costs, as a matter of law and not in the exercise of discretion. No opinion. Present — Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ.